Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 
Response to the applicant’s arguments 
The previous rejection is withdrawn.  A new search has been conducted. 
A new reference was found and a new rejection is made herein. 
Applicant’s arguments are now moot in view of the new rejection of the claims. 

    PNG
    media_image1.png
    982
    1176
    media_image1.png
    Greyscale
The primary reference to Boland is silent but Kugelmass teaches ‘….wherein determining the flight path comprises:
determining, based on the desired map resolution…selected by the user….prior to the flight….(see abstract where a selection for the resolution of the map is received by the operator) one or more of a height of the movable object,  (see FIG. 6)
a speed of the movable object.   (see paragraph 43)
a geographic distance between way points of the flight path, or  (see FIG. 6)
a frequency for capturing images.  (see FIG. 6 where the map resolution is determined and then a flight path and elevation from the map topography is taken at 100 meter along a flight path; see paragraph 40-42 where the drone is controlled to have a high image resolution to view a fire and the drone takes more paths around the fire as this is a feature of interest where a third uav can circle the incident and capture high resolution at a high capture rate while a first uav that is far away can capture at a low image resolution )
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of BORLAND and the teachings of KUGELMASS since KUGELMASS teaches that a computer algorithm can include a desired resolution of interest of 3cm per pixel in block s200. Then the drone can include a corresponding flight path and speed and clearance above the features of 100 m.  For example, if there is a feature of interest, the drone can also then increase the resolution and create more paths circling the target until a sufficient number of images can be taken. Then the mission is accomplished and can provide high definition images that are highly accurate.  See paragraphs 40-42 and 93-105 of KUGELMASS.   

Allowable Subject Matter
The combination of dependent claim 7 and dependent claim 10 would be allowable over the prior art of record including all of the limitations of the base claim and any intervening claims. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 25 and 27 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US10915118B2 to Boland and in view of United States Patent Appllication Pub. NO.: US 2017/0131717A1 to Kugelmass that was filed in 2013. 
In regard to claim 1, 25 and 27, Boland discloses “…1. (Currently Amended) A method of generating a real-time map of a survey area,  (see col. 5, line 25-65 where the user can tell the drone to inspect a piece of land to determine if the land has frost using a natural language ) the method comprising: determining, based on a desired map resolution, (see col. 7, line 1-15 where an NDVI map of the farm to determine the amount of vegetation can be provided with the drone) a flight path over the survey area for a movable object having at least one image capture device; obtaining images of the survey area captured by the at least one image capture device as the movable object travels along the flight path; (see col, 7, lines 1-65)  processing the images to generate the real-time map of the survey area with the desired map resolution; (see claims 1-5) identifying a missing region in the survey area not covered by the generated real- time map of the survey area; and modifying the flight path to capture images corresponding to at least a portion of the missing region.  (See abstract where a gap is formed and a drone is controlled to fly over to extract the data; see claim 1-9 where a missing data request is provided and then a flight plan is made over the area for the missing data);


    PNG
    media_image1.png
    982
    1176
    media_image1.png
    Greyscale
The primary reference to Boland is silent but Kugelmass teaches ‘….wherein determining the flight path comprises:
determining, based on the desired map resolution…selected by the user….prior to the flight….(see abstract where a selection for the resolution of the map is received by the operator) one or more of a height of the movable object,  (see FIG. 6)
a speed of the movable object.   (see paragraph 43)
a geographic distance between way points of the flight path, or  (see FIG. 6)
a frequency for capturing images.  (see FIG. 6 where the map resolution is determined and then a flight path and elevation from the map topography is taken at 100 meter along a flight path; see paragraph 40-42 where the drone is controlled to have a high image resolution to view a fire and the drone takes more paths around the fire as this is a feature of interest where a third uav can circle the incident and capture high resolution at a high capture rate while a first uav that is far away can capture at a low image resolution )
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of BORLAND and the teachings of KUGELMASS since KUGELMASS teaches that a computer algorithm can include a desired resolution of interest of 3cm per pixel in block s200. Then the drone can include a corresponding flight path and speed and clearance above the features of 100 m.  For example, if there is a feature of interest, the drone can also then increase the resolution and create more paths circling the target until a sufficient number of images can be taken. Then the mission is accomplished and can provide high definition images that are highly accurate.  See paragraphs 40-42 and 93-105 of KUGELMASS.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland and in further in view of Korean Patent Pub. No.: KR 101 886 013B1 that was filed in 2015 (hereinafter “the ‘013 publication”) and in view of Kugelmass.
Borland is silent but the ‘013 publication teaches “…2. (Original) The method of claim 1, wherein the method is performed by at least one processor on the movable object. (see claims 1-7 where the drone can take successive images that are n images and obtain the depth of the features of the images);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of BORLAND and the teachings of the ‘103 since the ‘103 teaches that a computer algorithm can read overlapping images between two images that are two dimensional images and a pixel speed and a depth to create a map. The map provides a mechanism to avoid distortion of the two different images so a clear map can result that is more accurate and that takes into account the angle of the drone and the speed of the drone.  See FIG. 1-3 and the specification and claims 1-4 of the ‘103 publication. 
Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland and in view of United States Patent Application Pub. No.: US 2016/0257000 A1 to Guerin that was filed in 2015 and in view of Kugelmass. 

    PNG
    media_image2.png
    561
    633
    media_image2.png
    Greyscale

Borland is silent but Guerin teaches “…3. (Original) The method of claim 1, wherein the method is performed at a remote terminal configured to receive the images of the survey area from the movable object”. (see user device that receives robot signals in block 330 and feedback is provided in block 360 and where the user can view the robot’s environment in FIG. 6); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of GUERIN and the disclosure of BORLAND since teaches GUERIN that a workstation can receive data from the robot and provide control signal to the robot in blocks 330 and 340.  Using this communication scheme from the robot to the user’s workstation a task can be accomplished that is highly precise.  See abstract and paragraph 34-39 of Guerin. 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland and in view of EP Patent Application Pub. No.: EP2884305A1 to Wang and in view of Kugelmass. 
Borland is silent but Wang teaches “4. (Original) The method of claim 1, wherein determining the flight path comprises: (see col. 5, paragraph 18-23 where a camera perception image system can provide a signal of an image of the terrain)
determining, based on the desired map resolution, one or more of a height of the movable object, a speed of the movable object, a geographic distance between way points of the flight path, and a frequency for capturing images. (see paragraph 23-25 where the LIDAR is provided for a coarse phase evaluation and triangulated to formulate a 3D model of the terrain for review of a landing zone; see paragraph 13 where the depth features of each of the segmented regions is provided) (see claims 1-3) (see paragraph 23-28 and see FIG> 3 where when the landing zone is determined a super pixel region is determined in block 304 whereas when the non-land line exists);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Borland and the teachings of WANG since WANG teaches that a drone can scan an image and using LIDAR of a terrain.  Spectral image data that is visible or not visible to a human eye can be captured. Then a terrain can be plotted using the 3d model and a slope, a height variance and a fitting can be determined and a depth of each terrain point.   This can be used to determine if a landing site exists on the terrain and if not the drone avoid that terrain for landing as being unsafe. Whereas a safe landing zone can be determined for the UAV.  For example, rough terrain and water can be excluded using the 3d and 2d image.    See col. 1-2 and paragraph 2-19, 26-31 and claims 1-2 of WANG. 

    PNG
    media_image1.png
    982
    1176
    media_image1.png
    Greyscale
The primary reference to Boland is silent but Kugelmass teaches ‘….wherein determining the flight path comprises:
determining, based on the desired map resolution…selected by the user….prior to the flight….(see abstract where a selection for the resolution of the map is received by the operator) one or more of a height of the movable object,  (see FIG. 6)
a speed of the movable object.   (see paragraph 43)
a geographic distance between way points of the flight path, or  (see FIG. 6)
a frequency for capturing images.  (see FIG. 6 where the map resolution is determined and then a flight path and elevation from the map topography is taken at 100 meter along a flight path; see paragraph 40-42 where the drone is controlled to have a high image resolution to view a fire and the drone takes more paths around the fire as this is a feature of interest where a third uav can circle the incident and capture high resolution at a high capture rate while a first uav that is far away can capture at a low image resolution )
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of BORLAND and the teachings of KUGELMASS since KUGELMASS teaches that a computer algorithm can include a desired resolution of interest of 3cm per pixel in block s200. Then the drone can include a corresponding flight path and speed and clearance above the features of 100 m.  For example, if there is a feature of interest, the drone can also then increase the resolution and create more paths circling the target until a sufficient number of images can be taken. Then the mission is accomplished and can provide high definition images that are highly accurate.  See paragraphs 40-42 and 93-105 of KUGELMASS.   

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland and in view of Korean Patent Pub. NO.: KR 10-1220234 B1 that was filed in 2012 (hereinafter “the ‘234 publication”) and in view of Bevacqua and in view of Kugelmass.
Borland is silent but the ‘234 publication teaches “5. (Original) The method of claim 1, wherein determining the flight path comprises:
designating the survey area based on one or more of existing map data or
existing image data, the existing map data or existing image data having a resolution lower than the desired map resolution; and
identifying one or more way points along the flight path over the survey area. (see claims 1-5 where the device can receive 1. A GPS signal, 2. A barometric device and where the 3D position coordinates can include 1. Latitude and 2. Longitude and 3. Elevation; see description of FIG. 1-2 that recites “…Hereinafter, the detailed configuration will be described. GPS module 110 may be configured to receive a GPS signal from a GPS satellite. Altimeter 120 may be configured to measure the altitude of the aircraft. Altimeter 120 may be configured as a barometric altimeter or a radio altimeter. The 3D positioning module 130 may be configured to calculate 3D position coordinates of the aircraft using the GPS signal received by the GPS module 110 on a virtual sphere having an altitude equal to the altitude measured by the altimeter 120. have. Position measurement of the 3D position measurement module 130 will be described in more detail with reference to FIG. 2. 2 is a conceptual diagram of 3D positioning and orthogonal imaging of an aircraft using GPS and altimeter according to the present invention. Referring to FIG. 2, an aircraft 10 and a GPS satellite 20 are shown. Here, the aircraft 10 is operated at a considerable height from the ground. The aircraft 10 receives the GPS signals from the GPS satellites 20 to calculate the current position. Since the aircraft 10 operates at a considerably higher position from the ground, it is difficult to calculate the exact position. Thus, the aircraft 10 surveys the altitude using the altimeter 120 and assumes a virtual sphere based on the measured altitude. Then, when a signal is received from the GPS satellites 20, the GPS position needs to be calculated on the virtual sphere, so that very accurate position calculation is possible. In particular, it is more useful when only two signals of the GPS satellites 20 are caught. In many high-rise buildings or in high mountain areas, it is more useful to receive signal instability. Thus, it is possible to know the exact shooting point through the accurate location. Meanwhile, the 3D positioning module 130 may be configured to calculate 3D position coordinates including latitude coordinates, longitude coordinates, and elevation.”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Borland and the teachings of the ‘234 publication since the ‘234 publication teaches that a drone can include a drawn sphere shape.  Each point of the shape can include position data information that can be accessed later. The data can include the barometric altitude information and the GPS coordinates that are translated to longitude and latitude and elevation.  This can provide a 3 dimensional coordinate system with the correct barometric altitude to accurately take images of a target using this as a map and is more accurate than altitude instruments.   See Fig. 2 of the English translation. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland and in further in view of Chinese Patent Application Pub. No.: CN109540126A to Zhang and in view of Kugelmass. 

Borland is silent but Zhang teaches “6. (Original) The method of claim 1, further comprising:
obtaining sensing data from one or more sensors of the movable object; and
determining camera pose information associated with each image captured by the at least one image capture device based at least in part on the obtained sensing data”.  (see abstract) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Borland and the teachings of Zhang since Zhang teaches that a drone can include a coordinate system. This coordinate system can be refined using an inertial sensor to determine the position and attitude of the drone in the new coordinate system.   See abstract. 
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland, and in view of Zhang and in view of Rosnell and in view of Kugelmass.
Borland is silent but Rosnell teaches “7. (Original) The method of claim 6, wherein the sensing data comprises position information or attitude information of the movable object”. (see page 459-460 and FIG. 2 where the UAV makes 11 target paths and additional control points to determine an accuracy of 2 cm and 251 images in 24 image strips are taken) (see page 457 where the UAV determines the exported data that contains the exterior orientations as well as some camera parameters (principal distance, two radial distortions (k1, k2)) for every image and the point clouds with X, Y and Z coordinates and red, green and blue color values);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Borland and the teachings of Rosnell since Rosnell teaches that a drone can stitch together images without any distortion for improved surveying.  See page 457.   
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland and in further in view of Chinese Patent Application Pub. No.: CN109540126A to Zhang and in view of United States Patent Application Pub.. NO.: US 2016/0119589 A1 to Tanizumi et al. that was filed in 2013 and in view of Kugelmass. 


    PNG
    media_image3.png
    595
    821
    media_image3.png
    Greyscale
Borland is silent but Tanizumi teaches “8. (Original) The method of claim 6, wherein the sensing data further comprises position or attitude information of the at least one image capture device”  (see abstract and FIG. 2, block 65 where the camera angle and inclination is determined in block 65 to pan or tile the camera using a motor 61 and a camera position can be changed via viewpoint transformation device 62 and image combining unit 67)’

    PNG
    media_image4.png
    649
    893
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of TANIZUMI and the disclosure of Borland since teaches TANIZUMI that a camera’s angle and inclination can be determined so the camera can be panned or tilted via motors. See FIG. 2. This can provide a different viewpoint or transformation of the view of the camera when desired for operating a machine.   See FIG. 2 and the abs tact. 

 9. (Canceled)

    PNG
    media_image5.png
    490
    624
    media_image5.png
    Greyscale

Claims 10 and 12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland and in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in view of Kugelmass.

Rosnell teaches “10. (Original) The method of claim 1, wherein processing the images to generate the real-time map comprises: 
    PNG
    media_image6.png
    526
    624
    media_image6.png
    Greyscale

generating a point cloud from each of the images;
generating a digital elevation model (DEM) of the survey area by filtering each of the generated point clouds; (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467)
rectifying each of the images based at least in part on the DEM and camera pose information associated with each of the images to generate rectified images; (see page 459-460 and FIG. 2 where the UAV makes 11 target paths and additional control points to determine an accuracy of 2 cm and 251 images in 24 image strips are taken)
generating orthoimages with geographic coordinates based on the rectified images; and (see page 458-461 and 462-466 and FIG. 7-8 where the Microsoft synth program can create a point cloud from the multiple camera images and resulting in FIG. 8 from the image strips)
stitching the orthoimages to create the real-time map of the survey area”. (see page 458-461 and 462-466 and FIG. 7-8 where the Microsoft synth program can create a point cloud from the multiple camera images and resulting in FIG. 8 from the image strips)
 See motivation statement above. 
Claims 14-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland and in view of United States Patent Application Pub. No.: US 2017/0334559 A1 to Bouffard that was filed in 2016 and in view of Kugelmass.

    PNG
    media_image7.png
    589
    634
    media_image7.png
    Greyscale

 

Borland is silent but Boufffard teaches “14. (Original) The method of claim 1, further comprising:
identifying an obstacle that prevents the at least one image capture device from capturing images corresponding to a portion of the survey area; and  (see paragraph 35-37 and claims 22-27 and paragraph 129-131)
modifying the flight path to allow the at least one image capture device to capture the images corresponding to that portion of the survey area. (see paragraph 1-3, 22-28 and 129-132) (see FIG. 6f where the device missed the ROUTE k plus 1 and then makes a turn to start at the k plus 1 route);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BOUFFARD and the disclosure of Borland since teaches BOUFFARD that a flight package can be uploaded to the survey drone. This package can include having a boundary and also obstacles to be encountered and a minimum turning radius for the drone. Then a flight pattern can be derived with an order of each inspection leg.  The drone can move to a number of legs or repeat certain legs when it is desired to not miss any objects of interest. The drone can then obtain sensor data along each leg and a navigation order can be selected for each leg.    This can provide an improved autonomous surveying robot.  See claims 1-19 and paragraph 1-12 of Bouffard. 

Borland is silent but Boufffard teaches “15. (Original) The method of claim 1, further comprising:
identifying an obstacle in the flight path of the movable object; and modifying the flight path for the movable object to avoid the obstacle. (see paragraph 35-37 and claims 22-27 and paragraph 129-131);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BOUFFARD and the disclosure of Borland since teaches BOUFFARD that a flight package can be uploaded to the survey drone. This package can include having a boundary and also obstacles to be encountered and a minimum turning radius for the drone. Then a flight pattern can be derived with an order of each inspection leg.  The drone can move to a number of legs or repeat certain legs when it is desired to not miss any objects of interest. The drone can then obtain sensor data along each leg and a navigation order can be selected for each leg.    This can provide an improved autonomous surveying robot.  See claims 1-19 and paragraph 1-12 of Bouffard. 

16-18. (Canceled).
Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland and in view of United States Patent Application Pub. No.: US 2017/0334559 A1 to Bouffard that was filed in 2016 and in view of Kugelmass.

    PNG
    media_image8.png
    567
    635
    media_image8.png
    Greyscale

Borland is silent but Boufffard teaches “19. (Original) The method of claim 1, further comprising displaying the generated real time map of the survey area on a remote controller. (see FIG. 3 where the user device has a user interface 310 and 316 to determine the flight path with a second user device ground system and then the flight package is provided to the UAV 320)
Borland is silent but Boufffard teaches “20. (Original) The method of claim 1, further comprising generating navigation instructions on the generated real-time map of the survey area. (see FIG. 3 where the user device has a user interface 310 and 316 to determine the flight path with a second user device ground system and then the flight package is provided to the UAV 320)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BOUFFARD and the disclosure of Borland since teaches BOUFFARD that a flight package can be uploaded to the survey drone. This package can include having a boundary and also obstacles to be encountered and a minimum turning radius for the drone. Then a flight pattern can be derived with an order of each inspection leg.  The drone can move to a number of legs or repeat certain legs when it is desired to not miss any objects of interest. The drone can then obtain sensor data along each leg and a navigation order can be selected for each leg.    This can provide an improved autonomous surveying robot.  See claims 1-19 and paragraph 1-12 of Bouffard. 

21-23. (Canceled) 
    PNG
    media_image9.png
    892
    1091
    media_image9.png
    Greyscale

Claim 24 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland and in view of United States Patent Application Pub. No.: US 2017/0334559 A1 to Bouffard that was filed in 2016 and in view of Bevacqua and in view of Kugelmass.
Borland is silent but Boufffard teaches “24. (Original) The method of claim 1, further comprising incorporating the generated real-time map of the survey area into an existing map.  (see paragraph 29-32 and FIG. 2e);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BOUFFARD and the disclosure of Borland since teaches BOUFFARD that a flight package can be uploaded to the survey drone. This package can include having a boundary and also obstacles to be encountered and a minimum turning radius for the drone. Then a flight pattern can be derived with an order of each inspection leg.  The drone can move to a number of legs or repeat certain legs when it is desired to not miss any objects of interest. The drone can then obtain sensor data along each leg and a navigation order can be selected for each leg.    This can provide an improved autonomous surveying robot.  See claims 1-19 and paragraph 1-12 of Bouffard. 

Claims 26 and 28 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Borland and in view of EP Patent Application Pub. No.: EP2884305A1 to Wang and in view of Bouffard. 

    PNG
    media_image10.png
    562
    1032
    media_image10.png
    Greyscale
 

Borland is silent but Boufffard teaches “26. (Original) The system of claim 25, wherein the one or more processors are further configured to, when determining the flight path:
determine, based on the desired map resolution, (see paragraph 43) one or more of a height of the movable object, (see paragraph 131) a speed of the movable object, (see paragraph 107) a geographic distance between way points of the flight path, (see paragraph 131-133) and a frequency for capturing images. (see paragraph 47 where a minimum frame rate is taken based on the speed and wind speed; see paragraph 29 where the drone can hover to take more images);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BOUFFARD and the disclosure of Borland since teaches BOUFFARD that a flight package can be uploaded to the survey drone. This package can include having a boundary and also obstacles to be encountered and a minimum turning radius for the drone. Then a flight pattern can be derived with an order of each inspection leg.  The drone can move to a number of legs or repeat certain legs when it is desired to not miss any objects of interest. The drone can then obtain sensor data along each leg and a navigation order can be selected for each leg.    This can provide an improved autonomous surveying robot.  See claims 1-19 and paragraph 1-12 of Bouffard. 


    PNG
    media_image10.png
    562
    1032
    media_image10.png
    Greyscale
 

Borland is silent but Boufffard teaches “28. (Original) The UAV of claim 27, wherein the one or more processors are further configured to, when determining the flight path, execute the instructions to:
determine, based on the desired map resolution, (see paragraph 43)  one or more of a height of the UAV, (see paragraph 131)  a speed of the UAV, (see paragraph 107) a geographic distance between way points of the flight path, , (see paragraph 131-133) and a frequency for capturing images. (see paragraph 47 where a minimum frame rate is taken based on the speed and wind speed; see paragraph 29 where the drone can hover to take more images)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BOUFFARD and the disclosure of Borland since teaches BOUFFARD that a flight package can be uploaded to the survey drone. This package can include having a boundary and also obstacles to be encountered and a minimum turning radius for the drone. Then a flight pattern can be derived with an order of each inspection leg.  The drone can move to a number of legs or repeat certain legs when it is desired to not miss any objects of interest. The drone can then obtain sensor data along each leg and a navigation order can be selected for each leg.    This can provide an improved autonomous surveying robot.  See claims 1-19 and paragraph 1-12 of Bouffard. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668